Opinion by
Lawrence, J.
It was stipulated that certain items of the merchandise consist of fount sets similar in all material respects to those the subject of W. A. Force & Co., Ltd. v. United States (24 Cust. Ct. 140, C. D. 1222). Upon-the agreed statement of facts- and the cited authority, it was held that certain items of the merchandise marked “A” are not entireties but are properly dutiable-at the rates applicable to the various components comprising each set, to wit: The 112 steel type pieces at 30 percent under paragraph 388 as new types; the holder at 45 percent under paragraph 397 as articles or wares not specially pro*343vided for, composed wholly or in chief value of metal; the metal wrench at 45 percent under the eo nomine provision therefor in paragraph 396; and the wooden box at 33}i percent under paragraph 412 as manufactures of wood, not specially provided for. Other items of the merchandise marked “B,” stipulated to consist of steel type pieces similar to those contained in the fount sets the subject of C. D. 1222, supra, were held dutiable at 30 percent under paragraph 388 as new types.